Opinion issued July 14, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00180-CV
                            ———————————
  MEDSTAR FUNDING, L.C. AND BEACON LEGAL FUNDING, L.L.C.,
                         Appellants
                                        V.
        MYCHELE REED, AS NEXT FRIEND OF T.R., A MINOR,
      JERRY WAYNE SQUIER, AND STRIKE, LLC, F/K/A STRIKE
                CONSTRUCTION, LLC, Appellees



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-44914



                          MEMORANDUM OPINION

      Appellants, Medstar Funding, L.C. and Beacon Legal Funding, L.L.C.,

representing that the underlying dispute has been settled and they no longer wish to
pursue their appeal, have filed an unopposed motion to dismiss the appeal with

prejudice. No other party has filed a notice of appeal, and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal with prejudice. See

TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                   PER CURIAM


Panel consists of Justices Keyes, Huddle, and Lloyd.




                                         2